In an action pursuant to Insurance Law § 3420 (a) (2) to recover an unpaid judgment, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Floyd, J.), dated February 14, 1994, which granted the defendant’s motion to change venue from Suffolk County to Erie County.
Ordered that the order is affirmed, with costs.
Pursuant to CPLR 503 (a), the venue of an action is proper in a county in which any of the parties resided at the time of commencement. Because the plaintiffs’ choice of venue in the first instance was improper, they forfeited their choice of venue (see, Quack v Waldbaums, 202 AD2d 562; Cenziper v Gross, 175 AD2d 226). Accordingly, the Supreme Court did not err in granting the defendant’s motion to transfer the venue of this action to Erie County, where its principal office is located (see, CPLR 503 [c]). Bracken, J. P., Rosenblatt, Krausman and Gold-stein, JJ., concur.